Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 8/30/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The CN OA has not been considered.

Response to Arguments
Applicant's arguments filed 9/28/21 have been fully considered but they are not persuasive. 
Applicant asserts that optimization is not taught. 
Examiner asserts that optimization is broadly claimed and that a change in operation that enhances the operation. This is done in Christiansen. If Applicant claimed a specific way optimization occurs, that is supported in the specification, this would overcome the rejection. It is noted that simply claiming optimization is not clear because it is unclear what the device is doing to optimize a feature or operation of the device. The claims as presented simply claim optimization without any clarification of what is optimized nor what structure or features perform the optimization aside from circuitry.  Additionally it is unclear when optimization occurs because two different users may view optimization differently for their purposes or for different uses.
Examiner has provided a rejection based on the newly amended claims below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. At least claims 1, 6, 7, 12, 13, 16, 19, 20 recite “data collection circuitry, management circuitry, combustion management circuitry, optimal model/controller selection circuitry, and execution circuitry. The terms circuit or circuitry are not used in the disclosure nor are circuits drawn in the Figures. The use of the term circuitry to modify these terms is considered new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 recite “combustion optimization” or some version of optimization. It is unclear what is required to optimize the combustion. It is also unclear what optimization entails as one may consider something to be optimized when another may consider it not to be optimized.
Claim 1 recites “a boiler system”. This has been amended from a boiler. It is unclear what structure is different or added by using the word system.
Claims 1, 6, and 14 recite a predetermined range in relation to the state of the boiler and a state of the combustion controller controlling combustion. It is unclear what this predetermined range comprises, what the units comprise and what range could be applied to both a boiler and a combustion controller. 
Claims 3, 4, 9, 10, 16, and 17 use the word may. It is unclear if what comes after may is required or optional.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5452687 to Christiansen (Christiansen)
Regarding claim 1, Christiansen teaches a data collection circuitry (44 and/or 46, Figure 1) configured to collect real-time data that is measured in real time from a boiler system comprising a boiler system (43 and/or 45, Figure 1) and a combustion controller configured to control combustion of the boiler (34, Figure 1); a management circuitry configured to determine whether to perform combustion optimization of the boiler based on the real-time data (block 142, Figure 3b or block 94 Figure 3); and an execution circuitry configured to generate a control command and transmit the control command to the combustion controller to perform the combustion optimization of the boiler system in response to determining that the combustion optimization of the boiler is possible, the control command to perform the combustion optimization of the boiler system being generated and transmitted in response to determining that both a state of the boiler and a state of the combustion controller controlling combustion of the boiler are within a predetermined range (signals yes or no coming out of 112, 142, and/or 94 Figures 3-3b which further optimization occurs for the system which is performed by 60 and does this inside and outside of a predetermined range).
Regarding claim 2, Christiansen teaches wherein the management circuitry determines whether to perform the combustion optimization of the boiler according to a predetermined condition by analyzing operation data in the real-time data, determines whether to perform the combustion optimization of the boiler according to the predetermined condition by analyzing a state binary value in the real-time data (yes or no coming out of 142 and/or 94), or determines whether to perform the combustion optimization of the boiler through knowledge-based analysis that considers a predetermined range of operation data in the operation data and a value due to an influence between the operation data (yes and no coming out of 94, Figure 3).
Regarding claim 3, Christiansen teaches wherein the management circuitry comprises a boiler management circuitry configured to determine whether a state of the boiler may perform the combustion optimization of the boiler by analyzing the real-time data; and a combustion control management circuitry configured to determine whether a state of the combustion controller configured to control the combustion of the boiler may perform the combustion optimization of the boiler by analyzing the real-time data (outputs of 112, 142 and 94 effect both boiler and combustion and the outputs of 112, 142 and/94 can be considered part of the boiler or the combustion system as can most of the yes no blocks in Figures 3-3b).
Regarding claim 4, Christiansen teaches wherein if the boiler management circuitry determines that the state of the boiler may perform the combustion optimization of the boiler and the combustion control management circuitry determines that the state of the combustion controller configured to control the combustion of the boiler may perform the combustion optimization of the boiler, the execution circuitry transmits the generated control command to the combustion controller to perform the combustion optimization (112 and/or 142 lead to 94 as shown in Figures 3-3b).
Regarding claim 5, Christiansen teaches wherein the real-time data comprises operation data (sensors 44 and 46 are temperature or pressure sensors) and a state binary value measured from the boiler and the combustion controller (yes or no’s out of 112, 142, and/or 94). 
Regarding claim 6, Christiansen teaches claim 6 as disclosed above in claim 1 and an optimization circuitry configured to calculate a target value for the combustion optimization by using the combustion controller, and to output a control signal according to the calculated target value (100 and/or 104, Figure 3, and/or 120-136, Figure  3a and/or 150-166, Figure 3b) and wherein the combustion management circuitry determines to perform the combustion optimization only when both a state of the boiler and a state of the combustion controller controlling combustion fo the boiler are within a predetermined range (a range from 0-infinity (or any sufficiently large number) or a range of safe operating characteristics that would otherwise shut the device down meet the claim limitation).
Regarding claim 7, Christiansen teaches claim 7 as disclosed in the rejection of claim 1 above.
Regarding claim 8, Christiansen teaches claim 8 as disclosed in the rejection of claim 2 above.
Regarding claim 9, Christiansen teaches claim 9 as disclosed in the rejection of claim 3 above.
Regarding claim 10, Christiansen teaches claim 10 as disclosed in the rejection of claim 4 above.
Regarding claim 11, Christiansen teaches claim 11 as disclosed in the rejection of claim 5 above.
Regarding claim 12, Christiansen teaches wherein the optimization circuitry comprises an optimal model/controller selector configured to select any one combustion model and combustion controller among a plurality of combustion models and combustion controllers previously generated based on the real-time data; and a combustion optimization algorithm configured to calculate the target value by inputting the real-time data to the selected combustion model and combustion controller, and to output the control signal according to the calculated target value (100 and/or 104, Figure 3, and/or 120-136, Figure  3a and/or 150-166, Figure 3b).
Regarding claim 13, Christiansen teaches wherein the optimal model/controller selector selects the combustion model having the smallest difference between the real-time data and estimation data estimated through the combustion model among the plurality of combustion models (the smallest difference is taken in (100 and/or 104, Figure 3, and/or 120-136, Figure 3a and/or 150-166, Figure 3b and the model selected is based on the smallest difference compared to estimated data).
Regarding claim 14, Christiansen teaches claim 14 as disclosed in the rejection of claim 1 above.
Regarding claim 15, Christiansen teaches claim 15 as disclosed in the rejection of claim 2 above.
Regarding claim 16, Christiansen teaches claim 16 as disclosed in the rejection of claim 4 above.
Regarding claim 17, Christiansen teaches claim 17 as disclosed in the rejection of claim 4 above.
Regarding claim 18, Christiansen teaches claim 18 as disclosed in the rejection of claim 5 above.
Regarding claim 19, Christiansen teaches claim 19 as disclosed in the rejection of claim 12 above.
Regarding claim 20, Christiansen teaches claim 20 as disclosed in the rejection of claim 13 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        12/28/21